Citation Nr: 9900167	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  97-15 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for a nervous condition due 
to traumatic brain injury.


REPRESENTATION

Appellant represented by:	Janet Van Derpoel-Andrea, 
Attorney at Law


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel





INTRODUCTION

The veteran had active service from September 1952 to 
September 1953.  His DD-214 indicates that he was an aircraft 
maintenance helper.  

By Department of Veterans Affairs (VA) Regional Office in New 
York, New York, decision of October 1970, the veteran's claim 
for service connection for anxiety neurosis with paroxysmal 
atrial tachycardia (severe pain on right side of head causing 
faintness) was denied and the veteran did not file an appeal.  
In December 1982, the VA Regional Office in White River 
Junction, Vermont (RO) confirmed and continued the denial of 
service connection for a nervous condition and the veteran 
did not file an appeal.  In April 1994, the RO determined 
that new and material evidence to reopen a claim for service 
connection for a nervous disorder had not been submitted.  
The veteran was notified of that decision in the same month 
and he filed a notice of disagreement in May 1994.  The RO 
furnished him and his representative a statement of the case 
in May 1994.  The veteran did not file a substantive appeal 
and the April 1994 decision became final.  

In February 1996, the veteran requested reopening of a claim 
for service connection for a nervous disorder.  This appeal 
arises from a September 1996 RO rating decision that denied 
the veteran's application to reopen a claim for service 
connection for a nervous condition as a result of brain 
injury in service.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution of the 
claim.

With the February 1996 application to reopen the claim, the 
veteran submitted evidence including a statement from a 
fellow serviceman describing the veterans head injury in 
service, and a VA medical opinion linking current symptoms 
with an in-service head injury.  The Board finds that the 
newly submitted evidence satisfies the definition of "new and 
material" evidence.  The claim for service connection is 
therefore reopened and the Board will review it on a de novo 
basis.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a) 
(1998); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

Although the RO has handled the current appeal from the 
perspective of whether there is new and material evidence to 
reopen the claim, the Board finds there is no prejudice to 
the veteran in appellate review on a de novo basis.  This is 
particularly so, as the file shows that the veteran has 
extensively argued the merits of his claim, is aware of all 
pertinent evidence and controlling legal authority on the 
issue of service connection for a nervous condition due to 
traumatic brain injury, and the final disposition is 
favorable to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his nervous condition began during 
active service.  He argues that the medical evidence 
attributes his current nervous condition to an in-service 
head injury and requests that service connection be granted.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that, with resolution of all 
reasonable doubt in the veteran's favor, the evidence favors 
the claim for service connection for a nervous condition due 
to traumatic brain injury.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of this appeal has been obtained by the RO.

2.  The veteran suffered a head injury in service.

3.  Competent medical evidence attributes current symptoms of 
a nervous condition to an in-service head injury.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, a 
nervous condition was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are completely negative 
for the claimed injury.  A February 1953 dental report notes 
a tooth extraction.  A March 1953 dental report notes 
continued pain, occasionally severe, in the area of the 
extracted tooth.  A September 1953 separation examination 
report is essentially negative for any claimed condition.  
The report indicates that the veteran specifically denied any 
relevant medical and surgical history.

The veteran submitted a claim for service connection in June 
1970.  He reported that paroxysmal atrial tachycardia anxiety 
began in 1953.  He reported that he was treated for that 
condition at the Hunter AFB (Air Force Base) infirmary in 
March 1953 where he was seen for severe pain in the right 
side of the head causing faintness.  He reported that he was 
seen in April 1953 for a the same problem at Sheppard AFB 
infirmary.  He reported that he was seen privately for 
"nerves" beginning in 1964 by Drs. Hall, Harter, and 
Humphrey.

The RO subsequently sought and obtained private medical 
reports from the above mentioned physicians.  Dr. Humphrey 
submitted a July 1964 letter indicating that he had 
apparently referred the veteran to a Dr. Fornel for an 
examination.  The letter, which was from Dr. Fornel back to 
Dr. Humphrey, indicates that Dr. Fornel had examined the 
veteran in July 1964.  During the examination, the veteran 
complained of spinning and fainting spells.  The veteran 
reported that in March 1964, while operating a trip hammer, 
he felt a warm sensation with heart pounding and weakness, 
whereupon he fell to the floor.  The episode lasted 10 
minutes but he did not lose consciousness and immediately 
thereafter felt well.  Since that time, he noted the episodes 
two or three times per day.  He reported unsteadiness rather 
than vertigo, flatulence, and noticed that his fingers were 
purplish.  He denied headaches, visual disturbance or 
anxiety.  He reported that since March (1964) he had also had 
two brief hospitalizations.  He reported a few passing out 
spells while in the military that he felt were caused by pain 
and anxiety from a tooth extraction.  He also reported 
similar episodes between the age of 7 and 12 years.  Dr. 
Fornel noted that there was no family history of epilepsy.  
Upon examination, Dr. Fornel noted a systolic murmur, but 
otherwise felt that the veteran was normal, physically.  The 
impression was "rather severe anxiety attacks."  

Dr. Hall reported that he had not seen the veteran since 1967 
but had found anxiety neurosis and sinus tachycardia.

Dr. Harter reported in August 1970 that he had seen the 
veteran from 1966 to August 1970.  His diagnosis was anxiety 
neurosis with gastro-intestinal spasticity and diarrhea.

August and September 1970 VA examination reports note that 
the veteran reported fainting spells not related to any 
specific activity.  A past history of spontaneous 
tachycardia, not related to any particular event was also 
reported.  The examiner reported that the cardiovascular 
system was normal.  A neurology examination report notes that 
the veteran reported right-handed cranial headaches dating 
back 14 to 15 years but that the headaches had disappeared 
over time.  In the previous 6 years he has had paroxysmal 
atrial tachycardia.  There was no history of meningitis, 
encephalitis, tinnitus, deafness, or head trauma.  The 
veteran reported that he was currently on Miltown to quiet 
his nerves.  The examiner noted no neurologic deficiencies 
and offered a diagnosis of transient cerebral insufficiency, 
secondary to paroxysmal atrial tachycardia.  

The veteran also underwent a VA psychiatric examination in 
September 1970.  During the examination, the veteran reported 
that while on active duty, he awoke from sleep with a 
headache and sought treatment.  At a dispensary, he received 
an APC (aspirin, phenacetin, and caffeine).  He reported that 
the headache and treatment occurred almost daily over the 
next several months.  He reported that several years after 
active service he began to have attacks of tachycardia 
causing shortness of breath.  He lost one job due to 
absenteeism and lost his railroad job due to fainting spells.  
He reported that VA hospitalized him in 1964.  He currently 
had fainting spells almost daily that he could relieve by 
assuming a seated position and dropping his head between his 
knees.  The examiner found no psychiatric disorder. 

In November 1982, the RO received a DD-214 reflecting that 
the veteran's discharge was upgraded to honorable, effective 
September 1953, application dated December 11, 1980.

In December 1982, the veteran reported a history of medical 
problems during and after active service and gave his post 
service employment history.  He reported that his medical 
problems began during active service when he awoke one 
evening with severe pain.  He reported that the pain seemed 
to go through the top of his head.  He went to sick bay and 
was given APC pills and sent to the dental clinic.  There, he 
was treated for a slight infection at the site of a recently 
extracted tooth.  The pain returned at times and he 
eventually developed anxiety from fear of having the pain 
return.  

In December 1985, the veteran reported that the traumatic 
pain that seemed to go through the top of his head one 
evening in 1953 had recurred four or five times in the 
following weeks and was not adequately treated.  He reported 
that recurring pain caused anxiety and depression that this 
has continued to present. 

In January 1986, the veteran reported that during active 
service he had dental problems and that he was struck in the 
head by a fire hose.  He felt that his current problem might 
have been caused by the dental work, the fire hose, or 
something else. 

He also reported that from 1953 to 1961 he was unable to hold 
most jobs for more than a few months.  He reported a list of 
doctors, post-service, including a Dr. Maderer in 1959 and 
1960.  

In March 1994, the veteran submitted an application for 
compensation or pension for a nervous condition.  VA 
outpatient treatment records received that month indicate 
treatment at various times during the 1990's.  Treatment for 
anger and rage control was shown.  A June 1990 report notes 
that the veteran reported that during active service he was 
struck in the head by a fire hose, but did not report it 
because he was "goofing off" at the time.  A February 1993 
report notes that the veteran reported that a 2 ½ hose nozzle 
struck him in the head during active service and that later 
he began to experience bouts of debilitating pain.   

In March 1994 the veteran also reported again that he had 
seen Dr. Maderer in the first 10 years after active service.  
The veteran also submitted medical literature concerning 
agoraphobia and panic attack.  This documentary evidence 
indicates that agoraphobia can begin several years after a 
precursory stage of vague, intermittent anxiety.

In April 1994, the RO determined that the evidence received 
since the October 1970 rating decision was not new and 
material.  

In February 1996, the veteran's representative requested that 
the claim be reopened.  A November 1995 VA neuropsychiatry 
examination report and a buddy statement were submitted along 
with the request.  

The November 1995 VA neuropsychiatry examination report 
indicates that the veteran sustained a closed head injury at 
the age of 18 when he was struck on the forehead by a water 
hose that went out of control.  At about the same time, he 
underwent a dental extraction.  Over the following months he 
experienced bouts of excruciating pain in the back of his 
head.  In between these episodes, he experienced anticipatory 
anxiety and panic attacks.  During the same period, he began 
to experience post-concussion symptoms, including generalized 
weakness and anhedonia, difficulty concentrating, 
forgetfulness, irritability, indifference and explosive rage 
attacks precipitated by minor stress.  He was discharged from 
active service.  Post service, his symptoms continued and the 
veteran indicated heavy alcohol use between the ages of 20 
and 50.  The veteran denied any other drug use except 
cannabis briefly in his 30's.  The veteran reportedly 
underwent electroencephalogram (EEG) and computerized 
tomography (CT) scan of the head 15 years earlier, and did 
not recall being informed of any significant findings.  His 
history of medication was reviewed.  The VA neuropsychiatrist 
offered an Axis I diagnosis of personality change secondary 
to mild traumatic brain injury, aggressive type; persistent 
post-concussive disorder; and, panic disorder with 
agoraphobia.  The Axis III diagnosis was status post mild 
traumatic brain injury, status post back injury, and history 
of tachycardia.  

Along with the above diagnosis, the VA neuropsychiatrist also 
made the following assessment:

1) The history of closed head trauma, 
with brief loss of consciousness and 
subsequent characteristic post-concussive 
and behavioral symptoms (vide infra) is 
consistent with the occurrence of a mild 
traumatic brain injury.  Although such 
injuries are classified as "mild" for 
diagnostic and reporting purposes, and 
their clinical significance was not 
generally recognized at the time of [the 
veteran's] accident, subsequent clinical 
and experimental data has demonstrated 
that they can have prolonged, 
significant, and sometimes devastating 
effects upon victims' behavior, 
cognition, and interpersonal/vocational 
function.  

2) The report of somatic (malaise), 
cognitive (decreased concentration, 
forgetfulness), and affective 
(irritability, indifference) symptoms, 
following the mild traumatic brain 
injury, representing a distinct change in 
the patient's cognition and behavior 
compared to the non-injured state, and 
persisting indefinitely, is consistent 
with the occurrence of a persistent post-
concussion syndrome (PPCS; DSM IV 
terminology "post-concussional 
disorder").  This disorder is now 
recognized as being a direct sequela of 
mild traumatic brain injury, resulting 
from microscopic brain injury secondary 
to subcortical shearing forces during 
head impact.  

3) The report of sudden and 
uncontrollable rage attacks, occurring in 
response to minor precipitants and 
resolving promptly with appropriate 
remorse is indicative of episodic 
dyscontrol (DSM IV terminology 
"personality change due to mild traumatic 
brain injury, aggressive type).  This 
condition is also a direct sequela of 
neurological injury acquired during 
closed head trauma.

4) The family history of a presumptive 
anxiety disorder suggests that [the 
veteran] may have a constitutional 
predisposition to panic disorder, 
although anticipation of tachycardic 
episodes, and the stress imposed by mild 
traumatic brain injury-related cognitive 
and behavioral impairments, may 
precipitate individual panic attacks.  
[Subsequent paragraphs omitted]

A statement submitted by a service comrade, [redacted], 
indicates that he witnessed the veteran being struck in the 
head by a water hose on the flight line at Hunter AFB in the 
spring of 1953 as they were preparing to wash an aircraft.  
He reported that the veteran was holding the nozzle while 
another airman opened the water hydrant causing the veteran 
to be struck on the front of the head by the full force of 
the nozzle.  They all agreed not to report the accident for 
fear of problems.  He named two other airmen who also 
witnessed the accident.  

In April 1996, the RO received a statement from a former 
neighbor of the veteran, who recalled that when he returned 
from active service, he was a changed person, sullen and 
quick to anger.  The RO also received statements from another 
neighbor and from the veteran's father that address the 
veteran's good character.


In April 1996, the RO also received VA outpatient records 
indicating continued treatment during 1995 for anxiety, rage 
control and mood.  


In September 1996, the RO determined that the evidence 
submitted was not new and material. 


In January 1998 the RO received service records indicating 
that Mr. [redacted] was stationed at Hunter AFB with the veteran 
at the time of the incident he described.  


In September 1998, the RO received various Air Force 
personnel records including the veteran's 1984 application 
for correction of military records.  These records show that 
the veteran requested that his administrative discharge for 
unsuitability be changed to a medical discharge.  A June 1984 
letter from Headquarters, United States Air Force Manpower 
and Personnel Center, indicates that the veteran twice 
received APC's with codeine for dental pain in early 1953 and 
that he was recommended for a psychiatric examination by his 
squadron commander.  After psychiatric evaluation in June 
1953, he was found to be free from mental or physical disease 
and a diagnosis of inadequate personality disorder was made.  
The letter also indicates that the veteran apparently 
reported during the examination that he did not like the Air 
Force, was disinterested in receiving training, and that he 
had refused to perform mess hall duty saying that 30 hours of 
stockade was better than one hour of KP (mess hall duty).  
The Air Force notified the veteran in May 1989 that his 
request for correction of his discharge certificate was 
denied.


II.  Legal Analysis

The record shows that the veterans claim is well grounded, 
meaning that it is plausible.  The Board finds that all 
relevant evidence for equitable disposition of this claim has 
been obtained and that no further assistance to the veteran 
is required to comply with the VA duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).  Regarding the duty to 
assist, the record indicates that in 1984, the United States 
Air Force referred to a June 1953 psychiatric examination 
report that is not of record.  Also, the veteran has reported 
private medical treatment in 1959 by a Dr. Maderer, and it 
appears that no attempt has been made to obtain such records.  
It is conceded by the Board that these records could be 
relevant to the issue on appeal; however, since the 
disposition is favorable, the Board finds no prejudice to the 
veteran in proceeding without attempting to obtain these 
records.

In order to establish service connection for a disorder, the 
evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in service.  See 
38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
VA's regulatory framework allows for service connection to be 
granted for a disorder found after service, if the evidence 
links it to an incident of service.  See 38 C.F.R. 
§ 3.303(d).

Initially, the Board notes that, as reflected by a September 
1996 RO rating decision, the RO considered the recently 
submitted evidence, including the November 1995 VA 
neuropsychiatrist report, and determined that the report was 
based on an inaccurate historical record.  The RO then found 
that new and material evidence had no been submitted and 
declined to reopen the claim for service connection.  As the 
VA diagnosis submitted is clearly supportive of the claim, 
the question to be answered is whether or not the diagnosis 
is based on competent facts.  For the reasons set forth 
below, the Board finds that, with resolution of all 
reasonable doubt in favor of the veteran, the VA diagnosis is 
based on competent facts, and the evidence is in favor of the 
claim.


The service medical records establish that the veteran was 
seen for pain following extraction of a tooth but do not 
indicate any trauma to the head or other in-service medical 
or psychiatric treatment.  Post service Air Force documents 
refer to the fact that the veteran underwent a psychiatric 
evaluation in June 1953 and that an inadequate personality 
disorder was found at that time.  Post service medical 
evidence clearly shows that the veteran underwent treatment 
for anxiety and other problems, and had reported his in-
service onset of head pains consistently beginning in the mid 
1960's.  These records indicate that the veteran currently 
has "mild traumatic brain injury," a disorder first diagnosed 
in November 1995, and that the disorder was caused by an in-
service closed head injury.  In making the diagnosis, the VA 
neuropsychiatrist noted that during active service, the 
veteran had received a closed head injury resulting in brief 
loss of consciousness and based his resulting diagnosis on 
that assumption.  The RO, in its recent determination, 
discounted the diagnosis because it found that the doctor had 
relied on historically inaccurate facts in making the 
diagnosis.  However, for the reasons below, the Board finds 
that the medical diagnosis is based on a history that is now 
adequately supported by lay evidence of record.

The Board notes that lay opinions of the veteran and lay 
statements of his acquaintances are insufficient to support a 
claim of medical causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  However, if credible, lay testimony may be 
used to establish that an event occurred as reported.  It is 
the duty of the BVA as the fact finder to determine 
credibility of lay evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  While it is true in the instant case 
that the service medical records do not show an in-service 
closed head injury, the veteran has claimed such event along 
with a plausible reason for not reporting it at the time.  
The Board finds the account of being struck on the head by a 
whipping water hose as reported by the veteran to be 
credible.  A lay witness corroborated the veteran's account 
of being struck in the head in the manner described by the 
veteran and of being knocked down by the uncontrolled hose 
nozzle.  The lay witness also reported fear of reprisal for 
the incident.  Resolving doubt in the veterans favor, 
38 U.S.C.A. § 5107(b), the Board finds credible lay evidence 
establishing that the veteran was struck on the head during 
active service but failed to report it for fear of 
discipline.  

The November 1995 VA neuropsychiatrist report also indicates 
that the veteran was unconscious, briefly, as a result of the 
closed head injury; however, the Board notes that even if the 
veteran or his comrade were competent to do so, neither has 
ever reported that the veteran was unconscious.  They 
reported only that he was knocked down and was helped to his 
feet after being struck on the head.  In this matter, 
resolving all reasonable doubt on this point in favor of the 
veteran, the Board cannot conclude that the VA doctor relied 
on inaccurate factual data in finding that the veteran was 
unconscious, however briefly, after being struck on the head.  
For these reasons, the Board cannot agree with the RO that 
the medical diagnosis and etiology of mild traumatic brain 
injury is based on historically inaccurate facts.

The VA neuropsychiatrist further reported that personality 
changes and other psychiatric symptoms are common 
manifestations of mild traumatic brain injury.  The record 
indicates that a psychiatrist first found a personality 
problem in June 1953.  The VA neuropsychiatrist also noted 
that the significance of "mild" brain injury was not 
medically recognized at the time of the veteran's head injury 
and that this offered a reasonable explanation as to why 
earlier reports did not make a diagnosis of mild traumatic 
brain injury.  The neuropsychiatrist reportedly was looking 
for evidence of distinct change in the veteran's cognitive 
and behavior patterns compared to the non-injured state, and 
found such a pattern of post concussional syndrome subsequent 
to the head injury in service.  

Finally, the Board notes that the 1964 report from Dr. Fornel 
indicates that the veteran also had fainting spells during 
childhood.  The Board does not find this medical evidence to 
be adverse to the case.  The recent VA neuropsychiatrist 
report mentions that post-concussion syndromes are evidenced 
by somatic, cognitive, and affective symptoms representing a 
distinct change in the patient's cognition and behavior.  The 
neuropsychiatrist did not include fainting or periodic loss 
of consciousness as evidence of post-concussion syndrome.  
Therefore, evidence of fainting prior to active service is 
not felt to be adverse to a finding that the veteran incurred 
mild traumatic brain injury in active service. 

The Board finds that with resolution of all reasonable doubt 
in favor of the veteran, the evidence as a whole supports the 
claim for service connection for a nervous condition due to 
traumatic brain injury.


ORDER

Service connection for a nervous condition due to traumatic 
brain injury is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
